United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 3, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-40649
                          Summary Calendar



     GENE E. DUDLEY,

                                          Plaintiff-Appellant,

          versus

     N.L. CONNORS, Warden; UNKNOWN RICE, Caseworker;
     MARIA ROSE, Counselor; KATHLEEN HAWKS, Director
     of Bureau of Prisons, Washington, D.C.; PAUL
     NICHOLAS; JOHN 2-5 DOES; R. ROUT, Mailroom
     Personnel at El Reno Federal Correctional Institute;
     UNKNOWN WILBURN, Officer, Mailroom Personnel;
     RICHARD GOODSEAL, Mailroom Personnel; UNKNOWN
     HENDERSON; Lieutenant, SHU Housing Unit Manager;
     UNKNOWN HAMM, Officer; INSTITUTIONAL MANAGEMENT
     SYSTEM OFFICER, El Reno Federal Correctional
     Institute Management System Officer,

                                          Defendants-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:00-CV-308



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gene E. Dudley, federal prisoner # 10961-045, appeals the



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissal of his civil rights complaint. See Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971). Dudley filed a purported notice

of appeal from the judgment of dismissal; however, that pleading

did not “clearly evince” an intent to appeal, as the primary relief

requested was reconsideration and Dudley sought to appeal only in

the alternative.      See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

1987).   The pleading therefore did not constitute a timely notice

of   appeal   from    the   judgment       dismissing    the   complaint   with

prejudice, and, consequently, we have jurisdiction only to review

the denial of his FED. R. CIV. P. 60(b) motion, from which he did

file a timely notice of appeal, but our review is only for an abuse

of discretion.       See Lancaster v. Presley, 35 F.3d 229, 231 (5th

Cir. 1994).

      Dudley’s contention that his proceedings were rendered unfair

because the district court failed to consider his objections prior

to adopting the recommendation of the magistrate judge is frivolous

given that the district court did ultimately review the objections

and deemed them meritless.      Also frivolous is his contention that

we lack jurisdiction over this appeal because there was no final

judgment; the district court adjudicated all claims against all

defendants.

      Dudley’s   conclusional     allegations           that   the   defendants

fraudulently misrepresented whether his claims were exhausted are

an insufficient basis on which to grant Rule 60(b)(3) relief.              See


                                       2
Gov’t Fin. Servs. One Ltd. P’ship v. Peyton Place, Inc., 62 F.3d
767, 772 (5th Cir. 1995).     Finally, with respect to Dudley’s

argument that his unexhausted claims were erroneously dismissed

with prejudice he has demonstrated no abuse of the district court’s

discretion in denying Rule 60(b) relief in that respect.       See

Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (abuse

of discretion is standard of review of denial of Rule 60(b)

relief).

                            AFFIRMED.




                                 3